DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 08/24/2022, have been entered.
	Claims 1, 11, and 16 have been amended.
	Claim 20 has been added.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Examiner thanks Dr. Fitzgerald for the data and supporting evidence presented in the declaration dated 08/24/2022, however, this data is not sufficient to overcome the rejection of record.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of each compound and the compounds are of only a very narrow scope of the prior art. A person having ordinary skill in the art would recognize that chemical properties such as energy level can be influenced by properties such as substituents and bonding pattern. Examiner notes that compound 1 from the instant specification differs from Mujica-Fernaud compound 27 only in the inclusion of an arylamine moiety, so it is reasonable to presume that the difference in T1 energy level is a result of the arylamine moiety. Examiner also notes that a compound with an aryl amine is not relied upon for the rejection of record, nor required by the prior art. Therefore, there is not enough evidence to support Applicant’s assertion that the claimed invention demonstrates unexpectedly improved properties over compounds which represent only a narrow scope of the prior art, and which are of a structure not required by the prior art. It is unlikely that the same advantageous T1 energy level would be observed over a statistical analysis of multiple trials and multiple compound structures.
Further, as the instant rejection does not rely upon a compound in which RB is an amino group, the amendments do not overcome the rejection of record.
With respect to Applicant’s argument that Mujica-Fernaud does not teach the relationship between NAr and R, examiner disagrees.
Mujica-Fernaud actually has an example with this relationship in Compound 27 (page 19), which is pictured below.

    PNG
    media_image1.png
    322
    339
    media_image1.png
    Greyscale


In this compound Y is NAr, where Ar is an aryl group, and R is aryl. Therefore, the compound discussed in the rejection by examiner is both within the scope of the prior art, and reasonable selections based on exemplified compounds.
For at least these reasons, the rejections are respectfully maintained. 
With respect to Applicant’s arguments over the provisional non-statutory double patenting rejection over application 16/124,312, the arguments are persuasive and the rejection is withdrawn.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1).
With respect to claim 1, Mujica-Fernaud discloses a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image2.png
    99
    301
    media_image2.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image3.png
    470
    338
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, R is an aryl group and Ar and R are aryl groups with the same number of ring atoms.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Mujica-Fernaud teaches the compound of claim 1, and RA is a hydrogen atom.
With respect to claim 3, Mujica-Fernaud teaches the compound of claim 1, and Y is Nar, and Ar and R are a phenyl group.
With respect to claim 4, Mujica-Fernaud teaches the compound of claim 3, as discussed above. Mujica-Fernaud also teaches that Q (which is analogous to instant C-R), is CR1 (paragraph 0017), and R1 may comprise a R2 substituent (paragraph 0020). Mujica-Fernaud also teaches Y (which is analogous to instant Y) is NR0, where R0 is substituted by R2 (paragraph 0019), and that two of R2 can link to form a ring or a ring system (paragraph 0021).
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Mujica-Fernaud teaches the compound of claim 1, and Z1 to Z8 are each carbon.
With respect to claim 6, Mujica-Fernaud teaches the compound of claim 1 as discussed above. Mujica-Fernaud also teaches that Y, which is analogous to instant Y, may be an oxygen atom (paragraph 0016). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image4.png
    411
    330
    media_image4.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 7, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches the radical R1, which is analogous to instant RB, can be a C6 (phenyl) group (paragraph 0020, lines 1 and 16-17). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image5.png
    403
    279
    media_image5.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 8, Mujica-Fernaud teaches the compound of claim 1, and R is a phenyl group.
With respect to claim 10, Mujica-Fernaud teaches the compound of claim 1, and this compound is identical to instant embodiment 36.
With respect to claim 11, Mujica-Fernaud discloses an organic electronic device (electronic device with an organic layer), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image2.png
    99
    301
    media_image2.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image3.png
    470
    338
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, R is an aryl group, and Ar and R are aryl groups with the same number of ring atoms.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 12, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a host (matrix material) as an electron-transport or hole-blocking material (paragraph 0131).
With respect to claim 13, Mujica-Fernaud teaches the OLED of claim 11, and the organic layer further comprises the phosphorescent dopant below (page 32).

    PNG
    media_image6.png
    142
    143
    media_image6.png
    Greyscale

With respect to claims 14 and 15, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a matrix material as an electron-transport or hole-blocking material (paragraph 0131).
It would be obvious to a person having ordinary skill in the art prior to the filing date of the claimed invention to incorporate an electron-transporting material in an electron-transporting layer or a hole-blocking material in a hole-blocking layer, to arrive at the claimed invention.
With respect to claim 16, Mujica-Fernaud discloses a consumer product (a light source in a cosmetic application, paragraph 0173), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image2.png
    99
    301
    media_image2.png
    Greyscale


In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image3.png
    470
    338
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, R is an aryl group and Ar and R are aryl groups with the same number of ring atoms.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 17, Mujica-Fernaud teaches the consumer product of claim 16, and the cosmetic light source is for light therapy (paragraph 0173).
With respect to claim 18, Mujica-Fernaud teaches the compound of claim 1, and the compound is present in a formulation (paragraph 0128).
With respect to claim 19, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches that Q (which is analogous to instant C-R), is CR1 (paragraph 0017), and R1 may comprise a R2 substituent (paragraph 0020). Mujica-Fernaud also teaches Y (which is analogous to instant Y) is NR0, where R0 is substituted by R2 (paragraph 0019), and that two of R2 can link to form a ring or a ring system (paragraph 0021).
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 20, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud does not require that the compound be substituted at a radical phenyl group, which would form the compound below.

    PNG
    media_image7.png
    418
    441
    media_image7.png
    Greyscale

This compound meets the requirements of the instant claim when R is a hydrogen atom.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1) as applied to claims 1-8, and 10-18 above, and further in view of Zeng et al. (US 2013/0026909 A1).
With respect to claim 9, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches that R1, which is analogous to instant R, may be selected as a substituted silicon atom (Si(R2)3, paragraph 0064, lines 1-2), where the substituent, R2, may be a heteroaromatic ring (paragraph 0068, lines 1-11).
However, Mujica-Fernaud does not teach or fairly suggest that the heteroaromatic substituent on the silicon atom should preferentially be selected as any of the groups of the instant claim.
Zeng teaches novel aryl silicon host materials for use in the emissive layer of an OLED (abstract). Zeng teaches that when two aromatic moieties are connected through an arylsilane spacer, the conjugation between the two groups is broken, resulting in high triplet energy for the entire molecule, and reducing quenching (paragraph 0060).
Zeng goes on to give several embodiments of the inventive concept which include a triphenylsilyl group in which a ring group that connects to the silicon is a dibenzothiophene (See compounds 1-2, 5-6, 8, and 10-11 on pages 9-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzothiophene functionalized triarylsilyl group as the silyl substituent on the compound of Mujica-Fernaud, as Zeng teaches this would break the conjugation between the two aromatic moieties, resulting in high triplet energy.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786 

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786